
	

113 HR 5845 IH: Comprehensive Addiction and Recovery Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5845
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Sensenbrenner (for himself, Mr. Scott of Virginia, Mr. Ryan of Ohio, Ms. Bass, Mr. Marino, and Mr. Joyce) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Attorney General to award grants to address the national epidemics of prescription
			 opioid abuse and heroin use.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Comprehensive Addiction and Recovery Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—PREVENTION AND EDUCATION
					Sec. 101. Development of best prescribing practices.
					Sec. 102. National education campaign.
					Sec. 103. Community-based coalition enhancement grants to address local drug crises.
					Title II—LAW ENFORCEMENT AND TREATMENT
					Sec. 201. Treatment alternative to incarceration programs.
					Sec. 202. Law enforcement naloxone training and implementation pilot.
					Sec. 203. Prescription drug take back expansion.
					Title III—TREATMENT AND RECOVERY
					Sec. 301. Evidence-based opioid and heroin treatment and interventions demonstration.
					Sec. 302. Criminal justice medication assisted treatment and interventions demonstration.
					Sec. 303. National youth recovery initiative.
					Sec. 304. Building communities of recovery.
					Title IV—ADDRESSING COLLATERAL CONSEQUENCES
					Sec. 401. Correctional education demonstration grant program.
					Sec. 402. Revision of FAFSA form.
					Sec. 403. National task force on recovery and collateral consequences.
					Title V—ADDICTION AND TREATMENT SERVICES FOR WOMEN, FAMILIES, AND VETERANS
					Sec. 501. Authority to award competitive grants to address opioid and heroin abuse by pregnant and
			 parenting female offenders.
					Sec. 502. Grants for family-based substance abuse treatment.
					Sec. 503. Veterans’ treatment courts.
					Title VI—INCENTIVIZING STATE COMPREHENSIVE INITIATIVES TO ADDRESS OPIOID AND HEROIN ABUSE
					Sec. 601. State demonstration grants for comprehensive opioid abuse response.Title VII—OFFSET
					Sec. 701. Offset.
				
			2.FindingsCongress finds the following:
			(1)The abuse of heroin and prescription painkillers is having a devastating effect on public health
			 and safety in communities across the United States. According to the
			 Centers for Disease Control and Prevention, drug overdose deaths now
			 surpass traffic crashes in the number of deaths caused by injury in the
			 United States. In 2011, an average of about 110 people in the United
			 States died from drug overdose every day.
			(2)Law enforcement officials and treatment experts throughout the country report that many
			 prescription opioid users have turned to heroin as a cheaper or more
			 easily obtained alternative to prescription drugs.
			(3)Opioid pain relievers are the most widely misused or abused controlled prescription drugs (commonly
			 referred to as CPDs) and are involved in most CPD-related overdose incidents. According to the Drug Abuse Warning
			 Network (commonly known as DAWN), the estimated number of emergency department visits involving nonmedical use of prescription
			 opiates or opioids increased by 112 percent, from 84,671 to 179,787,
			 between 2006 and 2010.
			(4)According to a report by the National Association of State Alcohol and Drug Abuse Directors
			 (commonly referred to as NASADAD), 37 States reported an increase in admissions to treatment for heroin use during the past 2
			 years, while admissions to treatment for prescription opiates increased
			 500 percent from 2000 to 2012.
			(5)Addiction is a treatable disease. Discoveries in the science of addiction have led to advances in
			 the treatment of substance use disorders that help people stop abusing
			 drugs and prescription medications and resume their productive lives.
			(6)According to the Office of National Drug Control Policy (commonly referred to as ONDCP), approximately 22,700,000 people in the United States needed substance use disorder treatment in
			 2013, but only 2,500,000 people received it.
			(7)Effective substance abuse prevention can yield major economic dividends. Every dollar invested in
			 prevention can lead to savings between $2 and $20.
			(8)According to the National Institute on Drug Abuse, when schools and communities properly implement
			 science-validated substance abuse prevention programs, alcohol, tobacco,
			 and illicit drug abuse are reduced. Such programs help teachers, parents,
			 and health care professionals shape the perceptions of youths about the
			 risks of drug abuse.
			(9)Diverting individuals with substance use disorders from criminal justice systems into
			 community-based treatment can save billions of dollars and prevent
			 sizeable numbers of crimes, arrests, and re-incarcerations over the course
			 of those individuals’ lives.
			(10)According to the Drug Enforcement Agency, more than 1,700 tons of expired, unwanted prescription
			 medications have been collected over the past 31/2 years, following the
			 enactment of the Secure and Responsible Drug Disposal Act of 2010 (Public
			 Law 111–273; 124 Stat. 2858).
			(11)Research shows that combining treatment medications with behavioral therapy is the best way to
			 ensure success for most patients. Treatment approaches must be tailored to
			 address the drug abuse patterns and drug-related medical, psychiatric, and
			 social problems of each individual. Different types of medications may be
			 useful at different stages of treatment to help a patient stop abusing
			 drugs, stay in treatment, and avoid relapse.
			(12)Research indicates that combating the epidemic of opioid abuse, including abuse of prescription
			 painkillers and, increasingly, heroin, requires a multi-pronged approach
			 that involves reducing drug diversion, expanding delivery of existing
			 treatments (including medication-assisted treatments), expanding access to
			 overdose medications and interventions, and the development of new
			 medications for pain that can augment the existing treatment arsenal.
			3.DefinitionsIn this Act—
			(1)the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b);
			(2)the term medication-assisted treatment means the use, for problems relating to heroin and other opioids, of medications approved by the
			 Food and Drug Administration in combination with counseling and behavioral
			 therapies;
			(3)the term ONDCP Recovery Branch means the Recovery Branch of the Office of National Drug Control Policy;
			(4)the term opioid means any drug having an addiction-forming or addiction-sustaining liability similar to morphine
			 or being capable of conversion into a drug having such addiction-forming
			 or addiction-sustaining liability;
			(5)the term Single State Authority for Substance Abuse has the meaning given the term in section 201(e) of the Second Chance Act of 2007 (42 U.S.C.
			 17521(e)); and
			(6)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico,
			 and any territory or possession of the United States.
			IPREVENTION AND EDUCATION
			101.Development of best prescribing practices
				(a)Interagency task forceNot later than 120 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services (referred to in this section as the Secretary), in cooperation with the Secretary of Veterans Affairs, the Secretary of Defense, and the
			 Administrator of the Drug Enforcement Administration, shall convene a Pain
			 Management Best Practices Interagency Task Force (referred to in this
			 section as the task force).
				(b)MembershipThe task force shall be comprised of—
					(1)representatives of—
						(A)the Department of Health and Human Services;
						(B)the Department of Veterans Affairs;
						(C)the Department of Defense;
						(D)the Drug Enforcement Administration;
						(E)the Centers for Disease Control and Prevention;
						(F)the Institute of Medicine; and
						(G)the Office of National Drug Control Policy;
						(2)the Director of the National Institutes of Health;
					(3)physicians, dentists, and nonphysician prescribers;
					(4)pharmacists;
					(5)experts in the fields of pain research and addiction research;
					(6)representatives of—
						(A)pain management professional organizations;
						(B)the mental health treatment community;
						(C)the addiction treatment community;
						(D)pain advocacy groups; and(E)groups with expertise around overdose reversal; and(7)other stakeholders, as the Secretary determines appropriate.
					(c)DutiesThe task force shall—
					(1)not later than 180 days after the date on which the task force is convened under subsection (a),
			 develop best practices for pain management and prescribing pain
			 medication, taking into consideration—
						(A)existing pain management research;
						(B)recommendations from relevant conferences; and
						(C)ongoing efforts at the State and local levels and by medical professional organizations to develop
			 improved pain management strategies;
						(2)solicit and take into consideration public comment on the practices developed under paragraph (1),
			 amending such best practices if appropriate; and
					(3)develop a strategy for disseminating information about the best practices developed under
			 paragraphs (1) and (2) to prescribers, pharmacists, State medical boards,
			 and other parties, as the Secretary determines appropriate.
					(d)LimitationThe task force shall not have rulemaking authority.
				(e)ReportNot later than 270 days after the date on which the task force is convened under subsection (a),
			 the task force shall submit to Congress a report that includes—
					(1)the strategy for disseminating best practices developed under subsection (c);
					(2)the results of a feasibility study on linking best practices developed under subsection (c) to
			 receiving and renewing registrations under section 303(f) of the
			 Controlled Substances Act (21 U.S.C. 823(f)); and
					(3)recommendations on how to apply best practices developed under subsection (c) to improve
			 prescribing practices at medical facilities, including medical facilities
			 of the Veterans Health Administration.
					102.National education campaign
				(a)DefinitionIn this section, the term eligible entity means a State, unit of local government, or nonprofit organization.
				(b)Program authorizedSection 1177 of chapter 16 of Drug Abuse Prevention, Treatment and Rehabilitation (21 U.S.C.
			 chapter 16 subchapter IV) is amended—
					(1)by adding subsection 1177b and inserting the following:The Attorney General, in coordination with the Secretary of Health and Human Services, the Director
			 of the Office of National Drug Control Policy, the Secretary of Education,
			 the Administrator of the Substance Abuse and Mental Health Services
			 Administration, and the Director of the Centers for Disease Control and
			 Prevention, may make grants to eligible entities to expand educational
			 efforts to prevent abuse of opioids, heroin, and other substances of
			 abuse, understand addiction as a chronic disease, and promote treatment
			 and recovery, including—(1)parent and caretaker-focused prevention efforts, including—
									(A)the development of research-based community education online and social media materials with an
			 accompanying toolkit that can be disseminated to communities to educate
			 parents and other caretakers of teens on—
										(i)how to educate teens about opioid and heroin abuse;
										(ii)how to intervene if a parent thinks or knows their teen is abusing opioids or heroin;
										(iii)signs of opioid or heroin overdose; and
										(iv)the use of naloxone to prevent death from opioid or heroin overdose;
										(B)the development of detailed digital and print educational materials to accompany the online and
			 social media materials and toolkit described in subparagraph (A);
									(C)the development and dissemination of public service announcements to—
										(i)raise awareness of heroin and opioid abuse among parents and other caretakers;
										(ii)motivate parents and other caretakers to visit online educational materials on heroin and opioid
			 abuse; and
										(iii)provide information for public health agencies and nonprofit organizations that provide overdose
			 reversal and prevention services and community referrals; and(D)the dissemination of educational materials to the media through—
										(i)a town hall or panel discussion with experts;
										(ii)a press release;
										(iii)an online news release;
										(iv)a media tour; and
										(v)sharable infographics;
										(2)prevention efforts focused on teenagers, college students, and college-age individuals, including—
									(A)the development of a national digital campaign; and
									(B)the development of a community education toolkit for use by community coalitions;
									(3)campaigns to inform individuals about available resources to aid in recovery from substance use
			 disorder;
								(4)encouragement of individuals in or seeking recovery from substance use disorder to enter the health
			 care system; or
								(5)adult-focused awareness efforts, including efforts focused on older adults, relating to
			 prescription medication disposal, opioid and heroin abuse, signs of
			 overdose, and the use of naloxone for reversal.
								(c)Application
								(1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Attorney
			 General—
									(A)that meets the criteria under paragraph (2); and
									(B)at such time, in such manner, and accompanied by such information as the Attorney General may
			 require.
									(2)CriteriaAn eligible entity, in submitting an application under paragraph (1), shall—
									(A)describe the evidence-based methodology and outcome measurements that will be used to evaluate the
			 program funded with a grant under this section;
									(B)specifically explain how the measurements described in subparagraph (A) will provide valid measures
			 of the impact of the program described in subparagraph (A);
									(C)describe how the program described in subparagraph (A) could be broadly replicated if demonstrated
			 to be effective;
									(D)demonstrate that all planned services will be research-informed, which may include evidence-based
			 practices documented in—
										(i)the report of the Institute of Medicine entitled Preventing Mental, Emotional, and Behavioral Disorders Among Young People; or
										(ii)the National Registry of Effective Programs and Practices (commonly referred to as NREPP of the Substance Abuse and Mental Health Administration); and
										(E)demonstrate that the eligible entity will effectively integrate and sustain the program described
			 in subparagraph (A) into curriculum or community outreach efforts.
									(d)Use of fundsA grantee shall use a grant received under this section for expenses of educational efforts to—
								(1)prevent abuse of opioids, heroin, alcohol, and other drugs; or
								(2)promote treatment and recovery.
								(e)DurationThe Attorney General shall award grants under this section for a period not to exceed 2 years.
							(f)Information sharingThe Office of the Attorney General, in coordination with the Substance Abuse and Mental Health
			 Services Administration and the Department of Education, shall review
			 existing evidence-based programs and emerging practices and programs and
			 provide information to schools and communities about such programs and
			 practices.
							(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,500,000 for each of fiscal
			 years 2016 through 2020..
					103.Community-based coalition enhancement grants to address local drug crises
				(a)DefinitionsIn this section—
					(1)the term Drug-Free Communities Act of 1997 means chapter 2 of subtitle A of title I of the Anti-Drug Abuse Act of 1988 (21 U.S.C. 1521 et
			 seq.);
					(2)the term eligible entity means an organization that—
						(A)on or before the date of submitting an application for a grant under this section, receives or has
			 received a grant under the Drug-Free Communities Act of 1997; and
						(B)has documented, using local data, rates of abuse of opioids at levels that are—
							(i)significantly higher than the national average as determined by the Attorney General (including
			 appropriate consideration of the Monitoring the Future Survey published by
			 the National Institute on Drug Abuse and the National Survey on Drug Use
			 and Health by the Substance Abuse and Mental Health Service
			 Administration); or
							(ii)higher than the national average, as determined by the Attorney General (including appropriate
			 consideration of the surveys described in clause (i)), over a sustained
			 period of time; and
							(3)the term local drug crisis means, with respect to the area served by an eligible entity—
						(A)a sudden increase in the abuse of prescription medications, specifically opioids, as documented by
			 local data; or
						(B)the abuse of prescription medications, specifically opioids, that is significantly higher than the
			 national average, over a sustained period of time, as documented by local
			 data.
						(b)Program authorizedSection 1535 of chapter 20 of the National Drug Control Program (21 U.S.C. chapter 20
			 subchapter
			 II)  is amended—
					(1)by adding subsection 1536 and inserting the following:
							The Attorney General, in coordination with the Director of the Office of National Drug
			 Control
			 Policy, may make grants to eligible entities to implement comprehensive
			 community-wide strategies that address local drug crises within the area
			 served by the eligible entity..
					(c)Application
					(1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Attorney
			 General at such time, in such manner, and accompanied by such information
			 as the Attorney General may require.
					(2)CriteriaAs part of an application for a grant under this section, the Attorney General shall require an
			 eligible entity to submit a detailed, comprehensive, multisector plan for
			 addressing the local drug crisis within the area served by the eligible
			 entity.
					(d)Use of fundsAn eligible entity shall use a grant received under this section—
					(1)for programs designed to implement comprehensive communitywide prevention strategies to address
			 local drug crisis in the area served by the eligible entity, in accordance
			 with the plan submitted under subsection (c)(2); and
					(2)to obtain specialized training and technical assistance from the organization funded under section
			 4 of Public Law 107–82 (21 U.S.C. 1521 note).
					(e)Grant amounts and duration
					(1)AmountsThe Attorney General may not award a grant under this section for a fiscal year in an amount that
			 exceeds—
						(A)the amount of non-Federal funds raised by the eligible entity, including in-kind contributions, for
			 that fiscal year; or
						(B)$75,000.
						(2)DurationThe Attorney General shall award grants under this section for a period not to exceed 4 years.
					(f)Supplement not supplantAn eligible entity shall use Federal funds received under this section only to supplement the funds
			 that would, in the absence of those Federal funds, be made available from
			 other Federal and non-Federal sources for the activities described in this
			 section, and not to supplant those funds.
				(g)EvaluationA grant under this section shall be subject to the same evaluation requirements and procedures as
			 the evaluation requirements and procedures imposed on the recipient of a
			 grant under the Drug-Free Communities Act of 1997.
				(h)Limitation on administrative expensesNot more than 8 percent of the amounts made available pursuant to subsection (i) for a fiscal year
			 may be used by the Attorney General to pay for administrative expenses.
				(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal
			 years 2016 through 2020.
				IILAW ENFORCEMENT AND TREATMENT
			201.Treatment alternative to incarceration programs
				
					(a)Program authorizedStrike 3797(q), Drug Treatment Alternatives to Prison (42 U.S.C. chapter 46), and insert:(b)DefinitionsIn this section—
					(1)the term eligible entity means a State, unit of local government, Indian tribe, or nonprofit organization; and
					(2)the term eligible participant means an individual who—
						(A)comes into contact with the criminal justice system or is charged with an offense;
						(B)has a history of or a current—
							(i)substance use disorder;
							(ii)mental illness; or
							(iii)co-occurring mental illness and substance use disorders; and
							(C)has been approved for participation in a program funded under this section by, as
			 applicable depending on the stage of the criminal justice process, the
			 relevant law enforcement agency or defense attorney, probation or
			 corrections
			 official, judge, or representative from the relevant mental health or
			 substance abuse agency.
						(c)Program authorizedThe Attorney General may make grants to eligible entities to develop, implement, or expand a
			 treatment alternative to incarceration program for eligible participants,
			 including—
					(1)pre-booking treatment alternative to incarceration programs, including—
						(A)law enforcement training on substance use disorders, mental illness, and co-occurring mental
			 illness and substance use disorders;
						(B)receiving centers as alternatives to incarceration of eligible participants;
						(C)specialized response units for calls related to substance use disorders, mental illness, and
			 co-occurring mental illness and substance use disorders; and
						(D)other arrest and prebooking treatment alternative to incarceration models; and
						(2)postbooking treatment alternative to incarceration programs, including—
						(A)specialized clinical case management;
						(B)pretrial services related to substances use disorders, mental illness, and co-occurring mental
			 illness and substance use disorders;
						(C)prosecutor- and defender-based programs;
						(D)specialized probation;
						(E)treatment and rehabilitation programs; and
						(F)drug courts, DWI courts, and veterans treatment courts.
						(d)Application
					(1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Attorney
			 General—
						(A)that meets the criteria under paragraph (2); and
						(B)at such time, in such manner, and accompanied by such information as the Attorney General may
			 require.
						(2)CriteriaAn eligible entity, in submitting an application under paragraph (1), shall—
						(A)provide extensive evidence of collaboration with State and local government agencies overseeing
			 health, community corrections, courts, prosecution, substance abuse,
			 mental health, victims services, and employment services, and with local
			 law enforcement agencies;
						(B)demonstrate consultation with the Single State Authority for Substance Abuse;
						(C)demonstrate that evidence-based treatment practices will be utilized; and
						(D)demonstrate that evidenced-based screening and assessment tools will be utilized to place
			 participants in the treatment alternative to incarceration program.
						(e)RequirementsEach eligible entity awarded a grant for a treatment alternative to incarceration program under
			 this section shall—
					(1)determine the terms and conditions of participation in the program by eligible participants, taking
			 into consideration the collateral consequences of criminal conviction;
					(2)ensure that each substance abuse and mental health treatment component is licensed and qualified by
			 the relevant jurisdiction;
					(3)for programs described in subsection (b)(2), organize an enforcement unit comprised of
			 appropriately trained law enforcement professionals under the supervision
			 of the State, tribal, or local criminal justice agency involved, the
			 duties of which shall include—
						(A)the verification of addresses and other contacts of each eligible participant who participates or
			 desires to participate in the program; and
						(B)if necessary, the location, apprehension, arrest, and return to court of an eligible participant in
			 the program who has absconded from the facility of a treatment provider or
			 has otherwise violated the terms and conditions of the program, consistent
			 with Federal and State confidentiality requirements;
						(4)notify the relevant criminal justice entity if any eligible participant in the program absconds
			 from the facility of the treatment provider or otherwise violates the
			 terms and conditions of the program, consistent with Federal and State
			 confidentiality requirements;
					(5)submit periodic reports on the progress of treatment or other measured outcomes from participation
			 in the program of each eligible offender participating in the
			 program to the relevant State, tribal, or local criminal justice agency;
					(6)describe the evidence-based methodology and outcome measurements that will be used to evaluate the
			 program, and specifically explain how such measurements will provide valid
			 measures of the impact of the program; and
					(7)describe how the program could be broadly replicated if demonstrated to be effective.
					(f)Use of fundsAn eligible entity shall use a grant received under this section for expenses of a treatment
			 alternative to incarceration program, including—
					(1)salaries, personnel costs, equipment costs, and other costs directly related to the operation of
			 the program, including the enforcement unit;
					(2)payments for treatment providers that are approved by the relevant State or tribal jurisdiction and
			 licensed, if necessary, to provide needed treatment to eligible offenders
			 participating in the program, including aftercare supervision, vocational
			 training, education, and job placement; and
					(3)payments to public and nonprofit private entities that are approved by the State or tribal
			 jurisdiction and licensed, if necessary, to provide alcohol and drug
			 addiction treatment to eligible offenders participating in the program.
					(g)Supplement not supplantAn eligible entity shall use Federal funds received under this section only to supplement the funds
			 that would, in the absence of those Federal funds, be made available from
			 other Federal and non-Federal sources for the activities described in this
			 section, and not to supplant those funds.
				(h)Geographic distributionThe Attorney General shall ensure that, to the extent practicable, the geographical distribution of
			 grants under this section is equitable and includes a grant to an eligible
			 entity in—
					(1)each State;
					(2)rural, suburban, and urban areas; and
					(3)tribal jurisdictions.
					(i)Reports and evaluationsEach fiscal year, each recipient of a grant under this section during that fiscal year shall submit
			 to the Attorney General a report on the outcomes of activities carried out
			 using that grant in such form, containing such information, and on such
			 dates as the Attorney General shall specify.
				(j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal
			 years 2016 through 2020.
				202.Law enforcement naloxone training and implementation pilot
				(a)DefinitionIn this section, the term eligible entity means a State, local, or tribal law enforcement agency.
				(b)Program authorizedSection 1177 of chapter 16 of Drug Abuse Prevention, Treatment and Rehabilitation (21 U.S.C.
			 chapter 16 subchapter IV) is amended—
					(1)by adding subsection 1177c and inserting the following:
							(c)The Attorney General, in coordination with the Secretary of Health and the Attorney General, in
			 coordination with the Secretary of Health and Human Services and the
			 Director of the Office of National Drug Control Policy, may make grants to
			 eligible entities to create a pilot law enforcement program to prevent
			 opioid and heroin overdose death.
							(d)Application
								(1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Attorney
			 General—
									(A)that meets the criteria under paragraph (2); and
									(B)at such time, in such manner, and accompanied by such information as the Attorney General may
			 require.
									(2)CriteriaAn eligible entity, in submitting an application under paragraph (1), shall—
									(A)describe the evidence-based methodology and outcome measurements that will be used to evaluate the
			 program funded with a grant under this section, and specifically explain
			 how such measurements will provide valid measures of the impact of the
			 program;
									(B)describe how the program could be broadly replicated if demonstrated to be effective;
									(C)identify the governmental and community agencies that the program will coordinate; and
									(D)describe how law enforcement agencies will coordinate with their corresponding State substance
			 abuse agency to identify protocols and resources that are available to
			 victims and families, including information on treatment and recovery
			 resources.
									(e)Use of fundsAn eligible entity shall use a grant received under this section to—
								(1)make naloxone available to be carried and administered by law enforcement officers;
								(2)train and provide resources for law enforcement officers on carrying and administering naloxone for
			 the prevention of opioid and heroin overdose death; and
								(3)establish processes, protocols, and mechanisms for referral to treatment.
								(f)Grant amounts and duration
								(1)Maximum amountThe Attorney General may not award a grant under this section in an amount that exceeds $500,000.
								(2)DurationThe Attorney General shall award grants under this section for a period not to exceed 2 years.
								(g)Technical assistance grantsThe Attorney General shall make a grant for the purpose of providing technical assistance and
			 training on the use of naloxone to reverse overdose deaths and mechanisms
			 for referral to treatment for an eligible entity receiving a grant under
			 this section.
							(h)EvaluationThe Attorney General shall conduct an evaluation of grants made under this section to determine—
								(1)the number of officers equipped with naloxone for the prevention of fatal opioid and heroin
			 overdose;
								(2)the number of opioid and heroin overdoses reversed by officers receiving training and supplies of
			 naloxone through a grant received under this section;
								(3)the number of calls for service related to opioid and heroin overdose;
								(4)the extent to which overdose victims and families receive information about treatment services and
			 available data describing treatment admissions; and
								(5)the research, training, and naloxone supply needs of law enforcement and first responder agencies,
			 including those agencies that are not receiving grants under this section.
								(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal
			 years 2016 through 2020..
					203.Prescription drug take back expansion
				(a)DefinitionIn this section, the term eligible entity means a State, local, tribal law enforcement agency, public and private hospitals, pharmacies and
			 other entities approved for prescription drug disposal by the Drug
			 Enforcement Agency.
				(b)Program authorizedSection 1177 of chapter 16 of Drug Abuse Prevention, Treatment and Rehabilitation (21 U.S.C.
			 chapter 16 subchapter IV) is amended—
					(1)by adding subsection 1177d and inserting the following:
							(d)The Attorney General, in coordination with the Secretary of Health and the Attorney General, in
			 coordination with the Administrator of the Drug Enforcement
			 Administration, the Secretary of Health and Human Services, and the
			 Director of the Office of National Drug Control Policy, may make grants to
			 eligible entities to expand or make available disposal sites for unwanted
			 prescription medications..
					(c)Application
					(1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Attorney
			 General—
						(A)that meets the criteria under paragraph (2); and
						(B)at such time, in such manner, and accompanied by such information as the Attorney General may
			 require.
						(2)CriteriaAn eligible entity, in submitting an application under paragraph (1), shall—
						(A)describe the evidence-based methodology and outcome measurements that will be used to evaluate the
			 program funded with a grant under this section, and specifically explain
			 how such measurements will provide valid measures of the impact of the
			 program;
						(B)describe how the program could be broadly replicated if demonstrated to be effective; and
						(C)identify the governmental and community agencies that the project will be coordinate.
						(d)Use of fundsAn eligible entity shall use a grant received under this section for—
					(1)expenses of a prescription drug disposal site, including materials and resources;
					(2)implementing disposal procedures and processes;
					(3)implementing community education strategies, including community education materials and resources;
					(4)replicating a prescription drug take back initiative throughout multiple jurisdictions; and
					(5)training of law enforcement officers and other community participants.
					(e)Grant amounts and duration
					(1)Maximum amountThe Attorney General may not award a grant under this section in an amount that exceeds $250,000.
					(2)DurationThe Attorney General shall award grants under this section for a period not to exceed 2 years.
					(f)Technical assistance grantThe Attorney General shall make a grant to a national nonprofit organization to provide technical
			 assistance and training for an eligible entity receiving a grant under
			 this section.
				(g)Evaluation
					(1)In generalThe Attorney General shall make a grant for evaluation of the performance of each eligible entity
			 receiving a grant under this section.
					(2)ReportsEach fiscal year, the recipient of a grant under this subsection shall submit to the Attorney
			 General a report on the effectiveness of the prescription drug take back
			 program of each eligible entity receiving a grant under this section.
					(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,500,000 for each of fiscal
			 years 2016 through 2020.
				IIITREATMENT AND RECOVERY
			301.Evidence-based opioid and heroin treatment and interventions demonstrationSubpart 1 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb et seq.) is
			 amended—
				(1)by redesignating section 514 (42 U.S.C. 290bb–9), as added by section 3632 of the Methamphetamine
			 Anti-Proliferation Act of 2000 (Public Law 106–310; 114 Stat. 1236), as
			 section 514B; and
				(2)by adding at the end the following:
					
						514C.Evidence-based opioid and heroin treatment and interventions demonstration
							(a)Grants
								(1)Authority to make grantsThe Director of the Center for Substance Abuse Treatment (referred to in this section as the Director) may award grants to State substance abuse agencies, units of local government, nonprofit
			 organizations, and Indian tribes or tribal organizations (as defined in
			 section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) that
			 have a high rate, or have had a rapid increase, in the use of heroin or
			 other opioids, in order to permit such entities to expand activities,
			 including an expansion in the availability of medication assisted
			 treatment, with respect to the treatment of addiction in the specific
			 geographical areas of such entities where there is a rate or rapid
			 increase in the use of heroin or other opioids.
								(2)RecipientsThe entities receiving grants under paragraph (1) shall be selected by the Director.
								(3)Nature of activitiesThe grant funds awarded under paragraph (1) shall be used for activities that are based on reliable
			 scientific evidence of efficacy in the treatment of problems related to
			 heroin or other opioids.
								(b)Geographic distributionThe Director shall ensure that grants awarded under subsection (a) are distributed equitably among
			 the various regions of the Nation and among rural, urban, and suburban
			 areas that are affected by the use of heroin or other opioids.
							(c)Additional activitiesThe Director shall—
								(1)evaluate the activities supported by grants awarded under subsection (a);
								(2)disseminate widely such significant information derived from the evaluation as the Director
			 considers appropriate;
								(3)provide States, Indian tribes and tribal organizations, and providers with technical assistance in
			 connection with the provision of treatment of problems related to heroin
			 and other opioids; and
								(4)fund only those applications that specifically support recovery services as a critical component of
			 the grant program.
								(d)DefinitionThe term medication assisted treatment means the use, for problems relating to heroin and other opioids, of medications approved by the
			 Food and Drug Administration in combination with counseling and behavioral
			 therapies.
							(e)Authorization of appropriations
								(1)In generalThere are authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2016
			 and such sums as may be necessary for each of fiscal years 2016 through
			 2020.
								(2)Use of certain fundsOf the funds appropriated to carry out this section in any fiscal year, the lesser of 5 percent of
			 such funds or $1,000,000 shall be available to the Director for purposes
			 of carrying out subsection (c)..
				302.Criminal justice medication assisted treatment and interventions demonstration
				(a)DefinitionsIn this section—
					(1)the term criminal justice agency means a State, local, or tribal—
						(A)court;
						(B)prison;
						(C)jail; or
						(D)other agency that performs the administration of criminal justice, including prosecution, pretrial
			 services, and community supervision; and
						(2)the term eligible entity means a State, unit of local government, or Indian tribe.
					(b)Program authorizedSection 1177 of chapter 16 of Drug Abuse Prevention, Treatment and Rehabilitation (21 U.S.C.
			 chapter 16 subchapter IV) is amended—
					by adding subsection 1177e and inserting the following:
							(e)The Attorney General, in coordination with the Secretary of Health and the Attorney General, in
			 coordination with the Secretary of Health and Human Services and the
			 Director of the Office of National Drug Control Policy, may make grants to
			 eligible entities to implement medication-assisted treatment programs
			 through criminal justice agencies..
					(c)Application
					(1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Attorney
			 General—
						(A)that meets the criteria under paragraph (2); and
						(B)at such time, in such manner, and accompanied by such information as the Attorney General may
			 require.
						(2)CriteriaAn eligible entity, in submitting an application under paragraph (1), shall—
						(A)certify that each medication-assisted treatment program funded with a grant under this section has
			 been developed in consultation with the Single State Authority for
			 Substance Abuse; and
						(B)describe how data will be collected and analyzed to determine the effectiveness of the program
			 described in subparagraph (A).
						(d)Use of fundsAn eligible entity shall use a grant received under this section for expenses of—
					(1)a medication-assisted treatment program, including the expenses of prescribing medications
			 recognized by the Food and Drug Administration for opioid treatment in
			 conjunction with psychological and behavioral therapy;
					(2)training criminal justice agency personnel and treatment providers on medication-assisted
			 treatment;
					(3)cross-training personnel providing behavioral health and health services, administration of
			 medicines, and other administrative expenses, including required reports;
			 and
					(4)the provision of recovery coaches who are responsible for providing mentorship and transition plans
			 to individuals reentering society following incarceration or alternatives
			 to incarceration.
					(e)Grant amounts and duration
					(1)Maximum amountThe Attorney General may not award a grant under this section in an amount that exceeds $750,000.
					(2)DurationThe Attorney General shall award grants under this section for a period not to exceed 2 years.
					(f)Technical assistanceThe Attorney General, in coordination with the Director of the National Institute on Drug Abuse and
			 the Secretary of Health and Human Services, shall provide technical
			 assistance and training for an eligible entity receiving a grant under
			 this section.
				(g)Reports
					(1)In generalAn eligible entity receiving a grant under this subsection shall submit a report to the Attorney
			 General on the outcomes of each grant received under this section for
			 individuals receiving medication-assisted treatment, based on—
						(A)the recidivism of the individuals;
						(B)the treatment outcomes of the individuals, including maintaining abstinence from illegal,
			 unauthorized, and unprescribed opioids and heroin;
						(C)the housing status of the individuals; and
						(D)the employment status of the individuals.
						(2)Contents and timingEach report described in paragraph (1) shall be submitted annually in such form, containing such
			 information, and on such dates as the Attorney General shall specify.
					(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal
			 years 2016 through 2020.
				303.National youth recovery initiative
				(a)DefinitionsIn this section:
					(1)Eligible entityThe term eligible entity means—
						(A)a high school that has been accredited as a recovery high school by the Association of Recovery
			 High Schools;
						(B)an accredited high school that is seeking to establish or expand recovery support services;
						(C)an institution of higher education;
						(D)a recovery program at a nonprofit collegiate institution; or
						(E)a nonprofit organization.
						(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).
					(3)Recovery programThe term recovery program—
						(A)means a program to help individuals who are recovering from substance use disorders to initiate,
			 stabilize, and maintain healthy and productive lives in the community; and
						(B)includes peer-to-peer support and communal activities to build recovery skills and supportive
			 social networks.
						(b)Grants authorizedSection 1177 of chapter 16 of Drug Abuse Prevention, Treatment and Rehabilitation (21 U.S.C.
			 chapter 16 subchapter IV) is amended—
					(1)by adding subsection 1177f and inserting the following:
							The Attorney General, in coordination with the Secretary of Health and the ONDCP Recovery Branch,
			 in consultation with the Secretary of Education, may award grants to
			 eligible entities to enable the entities to—
								(1)provide substance use recovery support services to young people in high school and enrolled in
			 institutions of higher education;
								(2)help build communities of support for young people in recovery through a spectrum of activities
			 such as counseling and healthy and wellness-oriented social activities;
			 and
								(3)encourage initiatives designed to help young people achieve and sustain recovery from substance use
			 disorders..
					(c)Use of fundsGrants awarded under subsection (b) may be used for activities to develop, support, and maintain
			 youth recovery support services, including—
					(1)the development and maintenance of a dedicated physical space for recovery programs;
					(2)dedicated staff for the provision of recovery programs;
					(3)healthy and wellness-oriented social activities and community engagement;
					(4)establishment of recovery high schools;
					(5)coordination of recovery programs with—
						(A)substance use disorder treatment programs and systems;
						(B)primary care providers;
						(C)the criminal justice system, including the juvenile justice system;
						(D)employers;
						(E)housing services;
						(F)child welfare services;
						(G)institutions of secondary higher education and institutions of higher education; and
						(H)other programs or services related to the welfare of an individual in recovery from a substance use
			 disorder;
						(6)the development of peer-to-peer support programs or services; and
					(7)additional activities that help youths and young adults to achieve recovery from substance use
			 disorders.
					(d)Resource centerThe ONDCP Recovery Branch shall establish a resource center to provide technical support to
			 recipients of grants under this section.
				(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for fiscal year 2016
			 and each of the 5 succeeding fiscal years.
				304.Building communities of recovery
				(a)DefinitionIn this section, the term recovery community organization means an independent nonprofit organization that—
					(1)mobilizes resources within and outside of the recovery community to increase the prevalence and
			 quality of long-term recovery from substance use disorders; and
					(2)is wholly or principally governed by people in recovery for substance use disorders who reflect the
			 community served.
					(b)Grants authorizedSection 1177 of chapter 16 of Drug Abuse Prevention, Treatment and Rehabilitation (21 U.S.C.
			 chapter 16 subchapter IV) is amended—
					(1)by adding subsection 1177g and inserting the following:
							The Attorney General, in coordination with the Secretary of Health and the ONDCP Recovery Branch,
			 in consultation with the Substance Abuse and Mental Health Services
			 Administration, may award grants to recovery community organizations to
			 enable such organizations to develop, expand, and enhance recovery
			 services..
					(c)Maximum grant amountThe ONDCP Recovery Branch may not award a grant under this section in an amount that exceeds
			 $200,000.
				(d)Federal shareThe Federal share of the costs of a program funded by a grant under this section may not exceed 50
			 percent.
				(e)Use of fundsGrants awarded under subsection (b)—
					(1)shall be used to develop, expand, and enhance community and statewide recovery support services;
			 and
					(2)may be used to—
						(A)advocate for individuals in recovery from substance use disorders;
						(B)build connections between recovery networks, between recovery community organizations, and with
			 other recovery support services, including—
							(i)substance use disorder treatment programs and systems;
							(ii)primary care providers;
							(iii)the criminal justice system;
							(iv)employers;
							(v)housing services;
							(vi)child welfare agencies; and
							(vii)other recovery support services that facilitate recovery from substance use disorders;
							(C)reduce the stigma associated with substance use disorders;
						(D)conduct public education and outreach on issues relating to substance use disorders and recovery,
			 including—
							(i)how to identify the signs of addiction;
							(ii)the resources that are available for individuals struggling with addiction;
							(iii)the resources that are available to help support individuals in recovery; and
							(iv)information on the medical consequences of substance use disorders, including neonatal abstinence
			 syndrome and potential infection with human immunodeficiency virus and
			 viral hepatitis; and
							(E)carry out other activities that strengthen the network of community support for individuals in
			 recovery.
						(f)Resource centerThe ONDCP Recovery Branch shall establish a resource center to provide technical assistance to
			 recipients of grants under this section and to provide information to
			 individuals seeking to support people in recovery from substance use
			 disorders.
				(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,700,000 in fiscal year 2016
			 and each of the 3 succeeding fiscal years.
				IVADDRESSING COLLATERAL CONSEQUENCES
			401.Correctional education demonstration grant programTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is
			 amended—
				(1)by redesignating part KK as part LL; and
				(2)by inserting before part LL, as redesignated, the following:
					
						KKCORRECTIONAL EDUCATION DEMONSTRATION GRANT PROGRAM
							3001.Correctional education demonstration grant program
								(a)DefinitionIn this section, the term eligible entity means a State, unit of local government, nonprofit organization, or Indian tribe.
								(b)Grant program authorizedThe Attorney General may make grants of not more than $750,000 to eligible entities to design,
			 implement, and expand educational programs for offenders in prisons,
			 jails, and juvenile facilities, including to pay for—
									(1)basic education, secondary level academic education, high school equivalency examination
			 preparation, career technical education, and English as a second language
			 instruction at the basic, secondary, or postsecondary levels, for adult
			 and juvenile populations;
									(2)screening and assessment of inmates to assess education level, needs, occupational interest or
			 aptitude, risk level, and other needs, and case management services;
									(3)hiring and training of instructors and aides, reimbursement of noncorrections staff and experts,
			 reimbursement of stipends paid to inmate tutors or aides, and the costs of
			 training inmate tutors and aides;
									(4)instructional supplies and equipment, including occupational program supplies and equipment to the
			 extent that the supplies and equipment are used for instructional
			 purposes;
									(5)partnerships and agreements with community colleges, universities, and career technology education
			 program providers, including tuition payments;
									(6)certification programs providing recognized high school equivalency certificates and industry
			 recognized credentials; and
									(7)technology solutions to—
										(A)meet the instructional, assessment, and information needs of correctional populations; and
										(B)facilitate the continued participation of incarcerated students in community-based education
			 programs after the students are released from incarceration.
										(c)ApplicationAn eligible entity desiring a grant under this section shall submit to the Attorney General an
			 application in such form and manner, at such time, and accompanied by such
			 information as the Attorney General specifies.
								(d)Priority considerationsIn awarding grants under this section, the Attorney General shall give priority to applicants that—
									(1)assess the level of risk and need of inmates, including by—
										(A)assessing the need for English as a second language instruction;
										(B)conducting educational assessments; and
										(C)assessing occupational interests and aptitudes;
										(2)target educational services to assessed needs, including academic and occupational at the basic,
			 secondary, or postsecondary level;
									(3)target career technology education programs to—
										(A)areas of identified occupational demand; and
										(B)employment opportunities in the communities in which students are reasonably expected to reside
			 postrelease;
										(4)include a range of appropriate educational opportunities at the basic, secondary, and postsecondary
			 levels;
									(5)include opportunities for students to attain industry-recognized credentials;
									(6)include partnership or articulation agreements linking institutional education programs with
			 community-sited programs provided by adult education program providers and
			 accredited institutions of higher education, community colleges, and
			 vocational training institutions; and
									(7)explicitly include career pathways models offering opportunities for incarcerated students to
			 develop academic skills, in-demand occupational skills and credentials,
			 occupational experience in institutional work programs or work release
			 programs, and linkages with employers in the community, so that
			 incarcerated students have opportunities to embark on careers with strong
			 prospects for both post-release employment and advancement in a career
			 ladder over time.
									(e)RequirementsAn eligible entity desiring a grant under this section shall—
									(1)describe the evidence-based methodology and outcome measurements that will be used to evaluate each
			 program funded with a grant under this section, and specifically explain
			 how such measurements will provide valid measures of the impact of the
			 program; and
									(2)describe how the program described in paragraph (1) could be broadly replicated if demonstrated to
			 be effective.
									(f)Control of internet accessAn entity that receives a grant under this section shall restrict access to the Internet by
			 prisoners, as appropriate, to ensure public safety.
								3002.Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this part for fiscal years 2016
			 through 2020..
				402.Revision of FAFSA formSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end
			 the following:
				
					(i)ConvictionsThe Secretary shall not include any question about the conviction of an applicant for the
			 possession or sale of illegal drugs on the FAFSA (or any other form
			 developed under subsection (a))..
			403.National task force on recovery and collateral consequences
				(a)DefinitionIn this section, the term collateral consequence means a penalty, disability, or disadvantage—
					(1)imposed on an individual as a result of a criminal conviction but not as part of the judgment of
			 the court that imposes the conviction; or
					(2)that an administrative agency, official, or civil court is authorized, but not required, to impose
			 on an individual convicted of a felony, misdemeanor, or other criminal
			 offense.
					(b)Establishment
					(1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services (in this section referred to as the Secretary) shall establish a bipartisan task force to be known as the Task Force on Recovery and Collateral
			 Consequences (in this section referred to as the Task Force).
					(2)Membership
						(A)Total number of membersThe Task Force shall include 9 members, who shall be appointed by the Secretary in accordance with
			 subparagraphs (B) and (C).
						(B)Members of the task forceThe Task Force shall include—
							(i)members who have national recognition and significant expertise in areas such as health care,
			 housing, employment, substance use disorder, law enforcement, and law;
							(ii)not less than 1 member who has personally experienced addiction and is in recovery; and
							(iii)to the extent practicable, members who formerly served as elected officials at the State and
			 Federal levels.
							(C)TimingThe Secretary shall appoint the members of the Task Force not later than 60 days after date on
			 which the Task Force is established under paragraph (1).
						(3)ChairpersonThe Task Force shall select a chairperson or co-chairpersons from among the members of the Task
			 Force.
					(c)Duties of the task force
					(1)In generalThe Task Force shall—
						(A)identify collateral consequences for individuals with Federal or State drug convictions who are in
			 recovery for substance use disorder; and
						(B)determine whether the collateral consequences identified under subparagraph (A) unnecessarily delay
			 individuals in recovery from resuming their personal and professional
			 activities.
						(2)RecommendationsNot later than 180 days after the date of the first meeting of the Task Force, the Task Force shall
			 develop recommendations for proposed legislative and regulatory changes to
			 reduce and, to the extent practicable, eliminate the collateral
			 consequences identified by the Task Force under paragraph (1).
					(3)Collection of informationThe Task Force shall hold hearings, require the testimony and attendance of witnesses, and secure
			 information from any department or agency of the United States in
			 performing the duties under paragraphs (1) and (2).
					(4)ReportNot later than 1 year after the date of the first meeting of the Task Force, the Task Force shall
			 submit a report detailing the findings and recommendations of the Task
			 Force to—
						(A)each relevant committee of Congress;
						(B)the head of each relevant department or agency of the United States;
						(C)the President; and
						(D)the Vice President.
						VADDICTION AND TREATMENT SERVICES FOR WOMEN, FAMILIES, AND VETERANS
			501.Authority to award competitive grants to address opioid and heroin abuse by pregnant and parenting
			 female offenders
				(a)DefinitionsIn this section—
					(1)the term State criminal justice agency means the agency of the State responsible for administering criminal justice funds, including the
			 Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of
			 part E of title I of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3750 et seq.); and
					(2)the term State substance abuse agency means the agency of the State responsible for the State prevention, treatment, and recovery
			 system, including management of the Substance Abuse Prevention and
			 Treatment Block Grant under subpart II of part B of title XIX of the
			 Public Health Service Act (42 U.S.C. 300x–21 et seq.).
					(b)Purpose and program authority
					(1)Grant authorizationSection 1177 of chapter 16 of Drug Abuse Prevention, Treatment and Rehabilitation (21 U.S.C.
			 chapter 16 subchapter IV) is amended—
					(1)by adding subsection 1177h and inserting the following:
							The Attorney General, in coordination with the Secretary of Health and the Attorney General may
			 award competitive grants jointly to a State substance abuse agency and a
			 State criminal justice agency to address the use of opioids and heroin
			 among pregnant and parenting female offenders in the State to promote
			 public safety, public health, family permanence, and wellbeing..
					(2)Purposes and program authorityA grant under this section shall be used to facilitate or enhance collaboration between the State
			 criminal justice and State substance abuse systems in order to carry out
			 programs to address the use of opioid and heroin abuse by pregnant and
			 parenting female offenders.
					(c)Applications
					(1)In generalA State substance abuse agency and State criminal justice agency desiring a grant under this
			 section shall jointly submit to the Attorney General an application in
			 such form, and containing such information, as the Attorney General may
			 prescribe by regulation or guidelines.
					(2)Contents
						(A)In generalEach application for a grant under this section shall contain a plan to expand the services of the
			 State for pregnant and parenting female offenders for the use of opioids,
			 heroin, and other drugs, which shall be in accordance with regulations or
			 guidelines established by the Attorney General, in consultation with the
			 Secretary of Health and Human Services.
						(B)PlanA plan submitted under subparagraph (A) shall, at a minimum, include—
							(i)a description of how the applicants will work jointly to address the needs associated with the use
			 of opioids or heroin by pregnant and parenting female offenders to promote
			 family stability and permanence;
							(ii)a description of the nature and the extent of the problem of opioid and heroin use by pregnant and
			 parenting female offenders in the State;
							(iii)a certification that the State has involved counties and other units of local government, when
			 appropriate, in the development, expansion, modification, operation, or
			 improvement of proposed programs to address the problems associated with
			 opioid and heroin use;
							(iv)a certification that funds received under this section will be used to supplement, not supplant,
			 other Federal, State, and local funds; and
							(v)a description of clinically appropriate practices and procedures to—
								(I)screen and assess pregnant and parenting female offenders for problems associated with opioids and
			 heroin;
								(II)provide clinically appropriate services, including medication-assisted treatment, for female
			 offenders and their children in the same location to promote family
			 permanence and self-sufficiency; and
								(III)provide for a process to enhance or ensure the abilities of the State criminal justice agency and
			 State substance abuse agency to work together to reunite families when
			 appropriate in the case where family treatment is not provided.
								(d)Period of grant; renewal
					(1)PeriodA grant under this section shall be for a period of 3 years.
					(2)RenewalA State substance abuse agency and a State criminal justice agency receiving a grant under this
			 section may apply for and, after the end of the period of the first grant
			 under this section, receive 1 additional grant under this section.
					(e)Performance accountability; reports
					(1)ReportsA State substance abuse agency and a State criminal justice agency receiving a grant under this
			 section shall jointly submit to the Attorney General a report on the
			 activities carried out under the grant at the end of each fiscal year
			 during the period of the grant.
					(2)EvaluationNot later than 1 year after the end of the period of a grant under this section, the Attorney
			 General shall submit a report to each committee of Congress with
			 jurisdiction of the program under this section that summarizes the reports
			 of the recipients of the grant and provides recommendations, if any, for
			 further legislative action.
					(f)Training and technical assistanceThe Attorney General shall support State substance abuse and State criminal justice agencies by
			 developing, in consultation with State substance abuse and State criminal
			 justice agencies, and offering a program of training and technical
			 assistance to assist the agencies in developing programs and protocols—
					(1)to implement this section; and
					(2)for effectively working across the Federal and State criminal and substance abuse systems.
					(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal
			 years 2016 through 2020.
				502.Grants for family-based substance abuse treatmentSection 2925 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s–4) is
			 amended—
				(1)by striking An entity and inserting (a) Entity Reports.—An entity; and
				(2)by adding at the end the following:
					
						(b)Attorney general report on family-Based substance abuse treatmentThe Attorney General shall submit to Congress an annual report that describes the number of grants
			 awarded under section 2921(1) and how such grants are used by the
			 recipients for family-based substance abuse treatment programs that serve
			 as alternatives to incarceration for custodial parents to receive
			 treatment and services as a family..
				503.Veterans’ treatment courtsSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended—
				(1)by redesignating subsection (i) as subsection (j);
				(2)by inserting after subsection (h) the following:
					
						(i)Assisting veterans
							(1)DefinitionsIn this subsection:
								(A)Peer-to-peer services or programsThe term peer-to-peer services or programs means services or programs that connect qualified veterans with other veterans for the purpose of
			 providing support and mentorship to assist qualified veterans in obtaining
			 treatment, recovery, stabilization, or rehabilitation.
								(B)Qualified veteranThe term qualified veteran means a preliminarily qualified offender who—
									(i)has served on active duty in any branch of the Armed Forces, including the National Guard and
			 reserve components; and
									(ii)was discharged or released from such service under conditions other than dishonorable. In
			 circumstances where discharged dishonorably due to drug use a waiver into
			 the
			 program may be permitted.
									(C)Veterans treatment court programThe term veterans treatment court program means a court program involving collaboration among criminal justice, veterans, and mental health
			 and substance abuse agencies that provides qualified veterans with—
									(i)intensive judicial supervision and case management, which may include random and frequent drug
			 testing where appropriate;
									(ii)a full continuum of treatment services, including mental health services, substance abuse services,
			 medical services, and services to address trauma;
									(iii)alternatives to incarceration; and
									(iv)other appropriate services, including housing, transportation, mentoring, employment, job training,
			 education, and assistance in applying for and obtaining available
			 benefits.
									(2)Veterans assistance program
								(A)In generalThe Attorney General, in consultation with the Secretary of Veterans Affairs, may award grants
			 under this subsection to applicants to establish or expand—
									(i)veterans treatment court programs;
									(ii)peer-to-peer services or programs for qualified veterans;
									(iii)practices that identify and provide treatment, rehabilitation, legal, transitional, and other
			 appropriate services to qualified veterans who have been incarcerated; and
									(iv)training programs to teach criminal justice, law enforcement, corrections, mental health, and
			 substance abuse personnel how to identify and appropriately respond to
			 incidents involving qualified veterans.
									(B)PriorityIn awarding grants under this subsection, the Attorney General shall give priority to applications
			 that—
									(i)demonstrate collaboration between and joint investments by criminal justice, mental health,
			 substance abuse, and veterans service agencies;
									(ii)promote effective strategies to identify and reduce the risk of harm to qualified veterans and
			 public safety; and
									(iii)propose interventions with empirical support to improve outcomes for qualified veterans.; and
				(3)in subsection (j), as so redesignated—
					(A)by redesignating paragraph (2) as paragraph (3); and
					(B)by inserting after paragraph (1) the following:
						
							(2)Veterans treatment courtsIn addition to the amounts authorized under paragraph (1), there are authorized to be appropriated
			 to the Attorney General $5,000,000 for each of fiscal years 2016 through
			 2020 to carry out subsection (i)..
					VIINCENTIVIZING STATE COMPREHENSIVE INITIATIVES TO ADDRESS OPIOID AND HEROIN ABUSE
			601.State demonstration grants for comprehensive opioid abuse response
				(a)DefinitionsIn this section—
					(1)the term civil liability protection law means a State law that protects from civil liability individuals who give aid on a voluntary basis
			 in an emergency to individuals who are ill, in peril, or otherwise
			 incapacitated;
					(2)the term dispenser has the meaning given the term in section 102 of the Controlled Substances Act (21 U.S.C. 802);
					(3)the term prescriber of a schedule II, III, or IV controlled substance does not include a prescriber of a schedule II, III, or IV controlled substance that dispenses the
			 substance—
						(A)for use on the premises on which the substance is dispensed;
						(B)in a hospital emergency room, when the substance is in short supply;
						(C)for a certified opioid treatment program; or
						(D)in other situations as the Attorney General may reasonably determine;
						(4)the term prescriber means a dispenser who prescribes a controlled substance, or the agent of such a dispenser; and
					(5)the term schedule II, III, or IV controlled substance means a controlled substance that is listed on schedule II, schedule III, or schedule IV of
			 section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)).
					(b)Program authorizedSection 1177 of chapter 16 of Drug Abuse Prevention, Treatment and Rehabilitation (21 U.S.C.
			 chapter 16 subchapter IV) is amended—
					(1)by adding subsection 1177i and inserting the following:
							The attorney general, in coordination with the secretary of health and planning and implementation
			 grants
								(1)In generalThe Attorney General, in coordination with the Secretary of Health and Human Services and the
			 Director of the Office of National Drug Control Policy, may award grants
			 to States, and combinations thereof, to prepare a comprehensive plan for
			 and implement an integrated opioid abuse response initiative.
								(2)PurposesA State receiving a grant under this section shall establish a comprehensive response to opioid
			 abuse, which shall include—
									(A)prevention and education efforts around heroin and opioid use, treatment, and recovery;
									(B)a comprehensive prescription drug monitoring program to track dispensing of schedule II, III, or IV
			 controlled substances, which shall include—
										(i)data sharing with other States by statute, regulation, or interstate agreement;
										(ii)educating physicians, residents, medical students, and other prescribers of schedule II, III, or IV
			 controlled substances on the prescription drug monitoring program of the
			 State;
										(C)developing, implementing, or expanding the prescription drug and opioid addiction treatment program
			 of the State by—
										(i)expanding programs for medication-assisted treatment of prescription drug and opioid addiction,
			 including training for treatment and recovery support providers;
										(ii)developing, implementing, or expanding programs for behavioral health therapy for individuals who
			 are in treatment for prescription drug and opioid addiction, including
			 contingency management, cognitive behavioral therapy, and motivational
			 enhancements; or
										(iii)developing, implementing, or expanding programs to screen individuals who are in treatment for
			 prescription drug and opioid addiction for hepatitis C and HIV, and
			 provide treatment for those individuals if clinically appropriate; and
										(D)developing, implementing, and expanding programs to prevent overdose death of prescription
			 medications and opioids.
									(3)Planning grant applications
									(A)Application
										(i)In generalA State desiring a planning grant under this section to prepare a comprehensive plan for an
			 integrated opioid abuse response initiative shall submit to the Attorney
			 General an application in such form, and containing such information, as
			 the Attorney General may prescribe by regulation or guidelines.
										(ii)RequirementsAn application for a planning grant under this section shall, at a minimum, include—
											(I)a budget and a budget justification for the activities to be carried out using the grant;
											(II)a description of the activities proposed to be carried out using the grant, including a schedule
			 for completion of such activities;
											(III)outcome measures that will be used to measure the effectiveness of the programs and initiatives to
			 address opioids; and
											(IV)a description of the personnel necessary to complete such activities.
											(B)Period; nonrenewabilityA planning grant under this section shall be for a period of 1 year. A State may not receive more
			 than 1 planning grant under this section.
									(C)AmountA planning grant under this section may not exceed $100,000, except that the Attorney General may,
			 for good cause, approve a grant in a higher amount.
									(D)Strategic plan and program implementation planA State receiving a planning grant under this section shall develop a strategic plan and a program
			 implementation plan.
									(4)Implementation grants
									(A)ApplicationA State desiring an implementation grant under this section to implement a comprehensive strategy
			 for addressing opioid abuse shall submit to the Attorney General an
			 application in such form, and containing such information, as the Attorney
			 General may prescribe by regulation or guidelines.
									(B)Use of fundsA State that receives an implementation grant under this section shall use the grant for the cost
			 of carrying out an integrated opioid abuse response program in accordance
			 with this section, including for technical assistance, training, and
			 administrative expenses.
									(C)RequirementsAn integrated opioid abuse response program carried out using an implementation grant under this
			 section shall—
										(i)ensure that each prescriber of a schedule II, III, or IV controlled substance in the State—
											(I)registers with the prescription drug monitoring program of the State; and
											(II)consults the prescription drug monitoring program database of the State before prescribing a
			 schedule II, III, or IV controlled substance;
											(ii)ensure that each dispenser of a schedule II, III, or IV controlled substance in the State—
											(I)registers with the prescription drug monitoring program of the State;
											(II)consults the prescription drug monitoring program database of the State before dispensing a
			 schedule II, III, or IV controlled substance; and
											(III)reports to the prescription drug monitoring program of the State, at a minimum, each instance in
			 which a schedule II, III, or IV controlled substance is dispensed, with
			 limited exceptions, as defined by the State, which shall indicate the
			 prescriber by name and National Provider Identifier;
											(iii)require that, not fewer than 4 times each year, the State agency or agencies that administer the
			 prescription drug monitoring program of the State prepare and provide to
			 each prescriber of a schedule II, III, or IV controlled substance an
			 informational report that shows how the prescribing patterns of the
			 prescriber compare to prescribing practices of the peers of the prescriber
			 and expected norms;
										(iv)if informational reports provided to a prescriber under clause (iii) indicate that the prescriber
			 is repeatedly falling outside of expected norms, direct the prescriber to
			 educational resources on appropriate prescribing of controlled substances;
										(v)ensure that the prescriber licensing board of the State receives a report describing any
			 prescribers that repeatedly fall outside of expected norms, as described
			 in clause (iii);
										(vi)require consultation with the Single State Authority for Substance Abuse; and
										(vii)establish requirements for how data will be collected and analyzed to determine the effectiveness
			 of the program.
										(D)PeriodAn implementation grant under this section shall be for a period of 2 years.
									(E)AmountThe amount of an implementation grant under this section may not exceed $5,000,000 except that the
			 Attorney General may, for good cause, approve a grant in a higher amount.
									(5)Priority considerationsIn awarding planning and implementation grants under this section, the Attorney General shall give
			 priority to a State that—
									(A)provides civil liability protection for first responders, health professionals, and family members
			 administering naloxone to counteract opioid overdoses by—
										(i)enacting legislation that provides such civil liability protection; or
										(ii)providing a certification by the attorney general of the State that the attorney general has—
											(I)reviewed any applicable civil liability protection law to determine the applicability of the law
			 with respect to first responders, health care professionals, family
			 members, and other individuals who may administer naloxone to individuals
			 reasonably believed to be suffering from opioid overdose; and
											(II)concluded that the law described in subclause (I) provides adequate civil liability protection
			 applicable to such persons;
											(B)have in effect legislation or implement a policy under which the State shall not terminate, but may
			 suspend, enrollment under the State plan for medical assistance under
			 title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) for an
			 individual who is incarcerated for a period of fewer than 2 years;
									(C)have a process for enrollment in services and benefits necessary by criminal justice agencies to
			 initiate or continue treatment in the community, under which an individual
			 who is incarcerated may, while incarcerated, enroll in services and
			 benefits that are necessary for the individual to continue treatment upon
			 release from incarceration;
									(D)ensures the capability of data sharing with other States, such as by making data available to a
			 prescription monitoring hub;
									(E)ensures that data recorded in the prescription drug monitoring program database of the State is
			 available within 24 hours, to the extent possible; and
									(F)ensures that the prescription drug monitoring program of the State notifies prescribers and
			 dispensers of schedule II, III, or IV controlled substances when overuse
			 or misuse of such controlled substances by patients is suspected..
					(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal
			 years 2016 through 2020.
				VIIGOOD SAMARITAN PROTECTION RULE OF CONSTRUCTIONAll provisions in this Act and amendments made by this Act shall contain a priority consideration
			 for grant eligibility and awards to provide protections from civil
			 liability with respect to the emergency administration of opioid
			 overdose
			 drugs.Each grant made under this Act or an amendment made by this Act shall give priority to a State
			 that—(A)provides civil liability protection for first responders, health professionals, and family members
			 and bystanders, administering naloxone to counteract opioid overdoses by—(i)enacting legislation that provides such civil liability protection; or(ii)providing a certification by the attorney general of the State that the attorney general has—(I)reviewed any applicable civil liability protection law to determine the applicability of the law
			 with respect to first responders, health care professionals, family
			 members, and other individuals who may administer naloxone to individuals
			 reasonably believed to be suffering from opioid overdose; and(II)concluded that the law described in subclause (I) provides adequate civil liability protection
			 applicable to such persons.VIIIOFFSET
			701.OffsetThe amounts expended to carry out this Act shall be offset by a corresponding reduction in Federal
			 discretionary spending.
			
